PER CURIAM.
We have for review an order of the trial court dismissing with prejudice the appel*675lants’ seven-count complaint, citing res ju-dicata, a prior settlement agreement, and the insufficiency of the allegations as to the individual board members. We hold that, in dismissing the seven counts, the trial court impermissibly looked beyond the four corners of the complaint. See Lost Tree Village Corp. v. City of Vero Beach, 838 So.2d 561, 569 (Fla. 4th DCA 2002)(“ ‘A court may not go beyond the four corners of the complaint and must accept the facts alleged therein and exhibits attached as true.’ ”)(quoting Taylor v. City of Riviera Beach, 801 So.2d 259, 262 (Fla. 4th DCA 2001), review denied, 821 So.2d 293 (Fla.2002)). Moreover, at this juncture, none of the alternative grounds advanced by the appellees are sufficient to save the dismissal with prejudice. Accordingly, we reverse and remand for further proceedings.
REVERSED and REMANDED.
STEVENSON, HAZOURI and MAY, JJ., concur.